Case 9:20-cv-80141-DLB Document 48-7 Entered on FLSD Docket 07/23/2020 Page 1 of 4


                        Exhibit 7
Case 9:20-cv-80141-DLB Document 48-7 Entered on FLSD Docket 07/23/2020 Page 2 of 4




    KRUNCHCASH, LLC                               IN THE

    Plaintiff                                     CIRCUIT COURT

    v.                                            FOR BALTIMORE COUNTY

    THE LAW OFFICES OF JONATHAN                   Case No. C-03-CV-19-004427
    RESNICK, ET AL.

    Defendants


         ORDER – KRUNCHCASH, LLC’S EMERGENCY PETITION TO APPOINT RECEIVER

           KrunchCash, LLC filed an emergency petition to appoint a receiver over the

   business and property of American Wellness and Health Centers, Inc., Jonathan S.

   Resnick and Perry A. Resnick. American Wellness and Perry Resnick filed an opposition

   to the petition for receivership, in which they preliminarily contest jurisdiction and venue

   and otherwise argue that the Court should deny the petition on substantive grounds.

   This order does not address the petition for receivership as it related to Jonathan

   Resnick because he filed a notice of bankruptcy and imposition of automatic stay. The

   Court held a hearing regarding KrunchCash’s petition as it relates to American Wellness

   and Perry Resnick on July 13, 2020.

           As a preliminary matter, the Court concludes that it has personal jurisdiction over

   American Wellness and Perry Resnick because those defendants have effectively

   accepted service and/or waived their right to contest the validity of service. The Court

   also concludes that the pending litigation in the United States District Court for the

   Southern District of Florida does not make venue improper in this Court.

           The appointment of a receiver is governed by the Maryland Commercial

   Receivership Act, which originated as HB 1065 in the 2019 legislative session of the

   Maryland General Assembly, unanimously passed in the House of Delegates and in the
Case 9:20-cv-80141-DLB Document 48-7 Entered on FLSD Docket 07/23/2020 Page 3 of 4




   Senate, and was signed into law by Governor Hogan on April 30, 2019. The Receivership

   Act became effective October 1, 2019 and applies to KrunchCash’s petition to appoint a

   receiver. The Receivership Act is codified in sections 24-101 to 24-801 of Maryland’s

   Commercial Law Article.

          The Receivership Act provides the legal framework for the petition to appoint a

   receiver over American Wellness and Perry A. Resnick. Subject to exceptions that are

   inapplicable to KrunchCash’s petition, section 24-103(a) of the Receivership Act provides

   that it applies to:

                   (1) A receivership for an interest in real property and any
                       personal property that is:

                         (i) Related to the real property; or
                         (ii) Used in operating the real property;

                   (2) A receivership established under § 3-411 or § 3-415 of
                       the Corporations and Associations Article; or

                   (3) Any other receivership in which a receiver is appointed
                       to take possession and control of all or substantially all
                       of a person's property with authority to liquidate the
                       property and, in the case of a business for which the
                       receiver is appointed, wind up the affairs of the business.

          Under section 24-201(a)(1) of the Receivership Act, a court may appoint a

   receiver before judgment “to protect a party that demonstrates an apparent right to

   property that is the subject of the action, if the property or the revenue-producing

   potential of the property: (i) Is being subjected to or is in danger of waste, loss,

   dissipation, or impairment; or (ii) Has been or is about to be the subject of a fraudulent

   conveyance voidable under Title 15, Subtitle 2 of th[e] [Commercial Law] article.” A court

   may also appoint a receiver in an action seeking dissolution of a corporation or,

   pursuant to section 24-103(a)(3) of the Receivership Act for “[a]ny other receivership in
Case 9:20-cv-80141-DLB Document 48-7 Entered on FLSD Docket 07/23/2020 Page 4 of 4




   which a receiver is appointed to take possession and control of all or substantially all of

   a person's property with authority to liquidate the property and, in the case of a

   business for which the receiver is appointed, wind up the affairs of the business.”

          The appointment of a receiver “is an extraordinary remedy, which should be

   granted with great care.” Hamzavi v. Bowen , 126 Md. App. 492, 497 (1999)

   (quoting First Union Savings & Loan, Inc. v. Bottom, 232 Md. 292, 296 (1963)). “[I]f it

   does not clearly appear that there is fraud, spoliation, or imminent danger of the loss of

   the property unless immediate possession is taken by the court, a receivership should

   not be ordered.” Id. at 497-98 (quoting Brown v. Brown, 204 Md. 197, 211 (1954)). A

   court should not appoint a receiver on anticipated grounds. Id. at 498 (citing

   65 AM.JUR.2D Receivers, § 27 (1972)). Rather, there must be an “imminent danger of the

   property being lost, injured, diminished in value, destroyed, squandered, wasted, or

   removed from the jurisdiction.” Id. (citing 65 AM.JUR.2D, supra, § 27)).

          The Receivership Act authorizes, but does not mandate, the appointment of a

   received under certain circumstances. This case presents a close call. Although

   KrunchCash may ultimately be entitled to a judgment to enforce its rights under various

   loan documents and its alleged first-priority security interests, and may have process(es)

   by which it could seek to enforce any future judgment, the Court concludes that the

   extraordinary remedy of appointing a receiver is not currently warranted under the

   circumstances. It is ORDERED that KrunchCash’s emergency petition to appoint a

   receiver over the business and property of American Wellness and Health Centers, Inc.

   and Perry A. Resnick is DENIED.


   July 15, 2020
                                      Judge Dennis M. Robinson, Jr.
